—Judgment, Supreme Court, New York County, entered August 24, 1978, to the extent it denied the motion of petitioner Bowen to invalidate the designating petition of Bruce *880McM. Wright, unanimously modified, on the law, to the extent of reinstating the Bowen petition to invalidate on the issue of the line-by-line validity of the signatures on the sheets on which Harriet Rouse was the subscribing witness and on the issue of the accurate arithmetic calculation of invalid signatures found by the referee and remanding the matter for a hearing on these issues to Mr. Justice Max Bloom and, except, as thus modified, the judgment to the extent appealed from is unanimously affirmed, without costs and without disbursements. While we agree with Special Term’s refusal to accept the referee’s recommendation that the Rouse petitions should be disallowed for the reason stated, we find that the record is barren as to whether credit was accorded Bowen for signatures on these petitions which were invalid for other reasons. Moreover, the record reveals an unresolved dispute as to the actual number of invalid signatures found by the referee. Concur—Kupferman, J. P., Silverman, Markewich, Sandler and Sullivan, JJ.